Citation Nr: 1828401	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  13-03 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a compensable evaluation prior to May 31, 2017, and in excess of 30 percent thereafter, for bilateral hearing loss.

2. Whether the reduction of the Veteran's rating for bilateral hearing loss from 10 percent to noncompensable, effective October 1, 2011, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to March 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a Board hearing another Veterans Law Judge in September 2014.  The transcript is of record.  The Judge who presided over the September 2014 hearing has since departed the Board.  The Veteran was apprised of his right to a new hearing, which he declined.

This matter was previously before the Board in May 2016, at which time it was remanded for further development.  It has been returned to the Board for appellate review.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.


FINDINGS OF FACT

1. Prior to May 31, 2017, audiometric findings show that the Veteran had Level IV hearing loss in both ears.

2. As of May 31, 2017, audiometric findings show Level VI hearing loss, but no worse, in both ears.



CONCLUSIONS OF LAW

1. Prior to May 31, 2017, the criteria for a 10 percent rating for bilateral hearing loss are met.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2017).

2. From May 31, 2017, the criteria for a rating in excess of 30 percent for bilateral hearing loss have not been met.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  

The Board has also satisfied its duty to assist.  38 U.S.C. § 5103A; 38 C.F.R. 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran has undergone VA examinations in connection with the claim on appeal.  The Board finds the examinations adequate, because they have included a review of the medical file, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.

Entitlement to a compensable evaluation prior to May 31, 2017, and in excess of 30 percent thereafter, for bilateral hearing loss

Ratings for service-connected hearing loss range from noncompensable (0 percent) to 100 percent.  These ratings are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Diagnostic Code 6100 provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  The hearing impairment is established by a state licensed audiologist including a controlled speech discrimination and the pure tone threshold average, which is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz (Hz), divided by four.  See 38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

Under 38 C.F.R. § 4.86(a) (exceptional patterns of hearing impairment), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is to be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.

The Veteran contends that an initial compensable rating is warranted for his service-connected bilateral hearing loss prior to May 31, 2017, and in excess of 30 percent thereafter.  

The Veteran has undergone several audiological evaluations during or shortly before the current appeal period.  The first, conducted at a January 2011 VA audiological examination, revealed pure tone thresholds, in decibels, of:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
60
70
75
LEFT
20
25
40
60
60

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 80 in the left ear.

Based on the results of these tests, a Roman numeral IV is designated for the right ear and a numeral IV for the left ear from Table VI of 38 C.F.R. § 4.85.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a 10 percent rating is derived from Table VII of 38 C.F.R. § 4.85.  There is no exceptional pattern of hearing loss.

A second audiological examination was conducted in May 2017.  Pure tone thresholds, in decibels, were:





HERTZ



500
1000
2000
3000
4000
RIGHT
40
55
55
65
75
LEFT
35
30
60
60
70

Speech audiometry revealed speech recognition ability of 60 percent in the right ear and of 62 in the left ear.

Based on the results of these tests, a Roman numeral VI is designated for the right ear and a numeral VI for the left ear from Table VI of 38 C.F.R. § 4.85.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a 30 percent rating is derived from Table VII of 38 C.F.R. § 4.85.  Again, there is no exceptional pattern of hearing loss as denied by the code.

In reviewing this evidence, the Board finds entitlement to an initial 10 percent evaluation warranted in this case.  There is no basis in the record for a higher evaluation until May 2017, from which date the currently assigned 30 percent rating, but no higher, is warranted.  As explained above, audiological testing does not demonstrate a degree of hearing loss that warrants a higher rating, and no exceptional pattern of hearing loss is shown.  

Whether the reduction of the Veteran's rating for bilateral hearing loss from 10 percent to noncompensable, effective October 1, 2011, was proper

As explained above, the Board has found entitlement to a 10 percent rating warranted for the entire portion of the appeal period prior to May 31, 2017.  As such, the appeal challenging the propriety of the rating reduction from 10 percent to noncompensable effective October 1, 2011, is moot.






ORDER

Entitlement to a 10 percent evaluation for bilateral hearing loss from October 1, 2011 to May 20, 2017 is granted.

Entitlement to a rating in excess of 30 percent from May 31, 2017 is denied.









____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


